Murchie, J.
The petitioner herein is confined in the State Prison under a warrant of commitment showing the imposition of a sentence of not less than 8 years, nor more than 16, following his conviction of the crimes of assault with a dangerous weapon with intent to steal, and larceny. The issue raised relates exclusively to the propriety of that penalty as punishment for the assault. The petitioner asserts that he is now unlawfully imprisoned because the offense charged was not' recognized as anything more than an assault at common law and has never been constituted as more in this State by legislation duly enacted, wherefore the maximum penalty to which he might have been subjected when sentence was imposed was 5 years. R. S.(1930), Chap. 129, Sec. 27. It is admitted that with proper time allowances for good behavior a 5 year term, figured from the date of his commitment, would have been fully served prior to the filing of the petition.
The case comes to this Court on exceptions to a ruling below that the sentence was a valid one under R. S. (1930), Chap. 129, Sec. 24. Exceptions lie to secure review in habeas corpus proceedings, Holbrook, Petitioner, 133 Me., 276, 177 A., 418, but there can be no doubt of the propriety of the action sought to be reviewed unless, as contended, that statute is inoperative as relating to assault with intent to steal. The language therein, defining the offenses for which its penalty is imposed, has remained unchanged since the statutory revision of 1857, wherein Chap. 118, Sec. 25 uses identical wording. The recitals in that early revision consolidated the provision of R. S. (1841), Chap. 154, Secs. 29 and 30, which dealt separately with assaults when armed with a dangerous weapon in the one case, and when not so armed in the other. Changes in the phrase*297ology by which the offenses had been earlier described are unimportant since they carry identic meaning.
R. S. (1930), Chap. 129, Sec. 24 declares, as did R. S. (1841), Chap. 154, Sec. 29, that assault by one armed with a dangerous weapon with intent to murder, kill, maim, rob or steal, or to commit arson or burglary, is punishable by imprisonment for a maximum term of 20 years. In the 1841 statutes the following section related to such assaults when not so armed, and the annotations to the two sections purport to show that Section 29 presented a consolidation of the 1821 Statutes, Chap. 2, Secs. 5 and 6, and Chap. 7, Sec. 9, while the next did the same with Chap. 2, Sec. 6 and Chap. 7, Sec. 11 of said Statutes and P. L. 1836, Chap. 241, Sec. 1.
If nothing more than the laws referred to in the annotations were to be regarded, there would be ground for the claim that our present Sec. 24 of Chap. 129 has no foundation in legislation. The section in the 1841 revision to which it traces back imposed imprisonment for not more than 20 years as punishment for assault with a dangerous weapon with intent to commit any of the crimes stated. The 3 sections of the 1821 Statutes to which its annotation refers related only to such assaults when the intent was to murder, to maim, or to rob, and the punishments thereby imposed, disregarding solitary confinement which was eliminated in all three cases by P. L. 1827, Chap. 368, Sec. 3, carried the 20 year maximum only where the intent was to murder or to rob. When the intent was to maim the maximum was 4 years.
That part of the pertinent statute which traces back to R. S. (1841), Chap. 154, Sec. 30, is not presently involved, but it may be noted that while it deals exclusively with assaults not involving a dangerous weapon, two of the annotated sections deal only with such assaults. The 1836 law referred to imposed a penalty for assault with intent to murder without reference to arms.
*298The provisions of R. S. (1930), Chap. 129, Sec. 24, like those of R. S. (1841), Chap. 154, Sec. 29, cover a wider range of criminal intent than the three sections of earlier law to which the annotator referred, but so far as intent to kill is concerned, Chapter 6 of the 1821 Statutes, which dealt with burglary, shows by comparison of Sections 1 and 4 how the gravity of a crime was considered to be aggravated if committed by one armed with a dangerous weapon. Both sections treat intent to kill, to rob or to steal identically, and Chapter 7 not only links the offenses of robbing and stealing in more than one instance, but in Sections 9 and 11 presents duly enacted legislation dealing with assaults by one armed with a dangerous weapon with intent to rob in the former and steal in the latter. Section 11 is shown in the annotations to the 1841 Statutes as furnishing a part of the historical background for Chap. 154, Sec. 30, where a maximum penalty of 10 years, without reference to solitary confinement disposed of in 1827, was imposed for assault unarmed, with intent to steal.
No case heretofore has presented the issue to this Court whether the word “steal” was properly written into the particular section of the 1841 revision. The same is true as to the word “kill,” although cases involving assault with intent to murder or to kill carry clear recognition that the two offenses are separate and distinct from each other, the former being of a higher grade and including the latter. To refer to only one such case, State v. Waters, 39 Me., 54, declaration was made that an assault with intent to kill, as distinguished from one with intent to murder, was not recognized as a crime at common law, but had been made so in this State by statute. This may likewise be said of assault with intent to steal when made by one armed with a dangerous weapon, Statutes 1821, Chap. 7, Sec. 11. That it was consolidated with others in the process of statutory revision, that in the process the penalty was increased, or that simultaneously a new offense of assault when not armed was written into the statute without foundation in *299express legislative enactment, presents no warrant for declaration that one convicted of it should not be punished within the limits of the maximum penalty imposed. The offense punishable under R. S. (1930), Chap. 129, Sec. 24, is assault with any one of several specified intents, aggravated when committed by one armed with a dangerous weapon. Of such an offense the petitioner was charged, tried and convicted. Denial of his petition in the Superior Court was proper.

Exceptions overruled.